UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(D) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2013 Competitive Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-08696 36-2664428 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1375 Kings Highway East, Fairfield, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 368-6044 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD. The power point presentation information furnished on Exhibit 99.1 is hereby incorporated by reference under this Item 7.01 as if fully set forth herein.The presentation was used for the first time by Competitive Technologies, Inc. (the “Company”) at the LD Micro Conference on December5, 2013. The slides used in this presentation attached as Exhibit 99.1 are being furnished and not filed pursuant to Item7.01 of Form 8-K. Such information shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Exchange Act whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Company information – “Investor Presentation – Fourth Quarter 2013” dated December5, 2013 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Competitive Technologies, Inc. Date: December 10, 2013 By: /s/ Conrad Mir Name: Conrad Mir Title: Chief Executive Officer
